[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION DEFENDANT'S MOTION FOR SUMMARY JUDGMENT (NO. 109) PLAINTIFF'S OBJECTION TO MOTION FOR SUMMARY JUDGMENT (NO. 111)
Defendant moves for summary judgment on the grounds that "the plaintiff cannot state with certainty in what manner defendant was negligent." Defendant makes its argument based on plaintiff's deposition testimony.
Deposition testimony is not conclusive on the issue of negligence. Esposito v. Wethered, 4 Conn. App. 641, 645
(1985). Responses given to questions propounded in a deposition do not constitute judicial admissions. Plaintiff may, at trial in open court, contradict his or her deposition testimony. See also General Statutes 52-200.
Defendant's motion for summary judgment is denied as genuine issues of material fact exist with regard to whether defendant was negligent. Plaintiff's Objection to Motion for Summary Judgment is Sustained.
(Note motion to reargue granted after parties agreed to vacate order of Judge McKeever).
BALLEN, JUDGE